DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 11/17/2021, no new claims are cancelled; claims 1-3, 5, 8-10, and 12 have been amended, and no new claims have been added. Therefore, claims 1-14 are still presently pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claims 1 and 8 have been amended to state “select two or more file converting schemes among the plurality of file converting schemes, based on a third input.” It is unclear what the “third input” signifies in the claim limitation. “Third input” makes the claim vague and indefinite. Clarification is required.
	Dependent claims 2-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they are dependent upon rejected independent claims 1 and 8.

Allowable Subject Matter
6.	Claims 3 and 10 are considered allowable if included in the independent claims and rectification of the 112 rejection.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	Claims 2-3, 8-10 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Patent No. 9,894,132), in view of Seo (U.S. Patent No. 6,798,980).
As to claim 1, Shin teaches an electronic device for securing a storage space, the electronic device comprising: 
a display; a memory; and a processor operatively coupled to the display and the memory (See Shin, Figures 1 and 2; column 5, lines 39-44), wherein the processor is configured to: 
identify a residual level of a storage space of the memory (See Shin, column 2, lines 22-37, wherein Shin discloses “determining whether a residual storage 25 space of a data storage region of the portable terminal is equal to or less than a predetermined threshold value”) based on at least one of a predefined period, receiving a user input, installing an application, and connecting the electronic device to a server (See Shin, column 7, lines 16-48, wherein Shin teaches “the display unit 130 may display various screens in use of the portable terminal 100 such as a home screen, a menu screen, a message composition screen, a phonebook screen, a webpage screen, and the like…the display unit 130 may display an execution screen of application capable of commanding data storage, a still or motion picture capturing screen, an execution screen of a data download application, an execution screen of a data movement/copy application, and the like under the control of the control unit 110. The display unit 130 may also display a residual storage space shortage alarm message and a new data storage completion notification message”), in response to the residual level of the storage (See Shin, column 2, lines 22-37, wherein Shin discloses “when the residual storage space is equal to or less than the threshold value, a packet data protocol context activation procedure, determining whether a new data save command is detected, storing, when the new data save command is detected, the new data in the residual storage space, and increasing the residual storage space to be equal to or greater than the threshold value by at least one of deleting synchronization-complete data among synchronization-enabled data stored in the portable terminal and transferring synchronization-incomplete data to a predetermined synchronization service server”), control the display to display a screen showing a storage space deficiency state, wherein the screen comprises an object receiving a first input for applying a storage space securing function (See Shin, column 7, lines 16-48, wherein Shin teaches “the display unit 130 may display an execution screen of application capable of commanding data storage, a still or motion picture capturing screen, an execution screen of a data download application, an execution screen of a data movement/copy application, and the like under the control of the control unit 110. The display unit 130 may also display a residual storage space shortage alarm message and a new data storage completion notification message”).
Shin does not explicitly teach in response to receiving the first input for the object, control the display to display at least one file whose file converting is available among a plurality of files stored in the memory, receive a second input selecting one file among the displayed at least one file, control the display to display a file converting two or more file converting schemes among the plurality of file converting schemes, based on a third input, and perform file converting for the selected file, based on the selected file converting schemes.
Seo teaches apparatus and method of converting audio/video data storage format in digital television receiver (See abstract), in which he teaches control the display to display at least one file whose file converting is available among a plurality of files stored in the memory, receive a second input selecting one file among the displayed at least one file, control the display to display a file converting scheme list comprising a plurality of file converting schemes corresponding to the selected file, select two or more file converting schemes among the plurality of file converting schemes, based on a third input, and perform file converting for the selected file, based on the selected file converting schemes (See Seo, Figure 3 and column 2, lines 1-14; lines 24-44; column 4, lines 22-44, wherein Seo discloses “converting a format of the restored data in accordance with a storage format specified in a record reservation list, and compressing the format-converted data; and a record scheduler processing unit for controlling the format converting unit in accordance with a user request and pre-stored format converting information”).
Shin and Seo are from the analogous art of storage capacity/storage management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Shin and Seo to have combined Shin and Seo. The motivation to combine Shin and Seo is to provide a more efficnet method of converting data to secure more storage space (See Seo, column 1, lines 48-61). Therefore, it would have been obvious to one skilled in the art to combine Shin and Seo.

As to claims 2, and 9, Shin as modified, teaches wherein the file converting schemes comprise at least one of a resolution converting scheme of a file stored in the memory, a running time reducing scheme, or a time lapse effect applying scheme (See Seo, Figure 3 and column 2, lines 1-14; lines 24-44, wherein Seo discloses “storing in the record reservation list a reservation time and the storage format of the format conversion if the user accepts the reservation, and canceling the format conversion request if the user refuses the reservation.” Also see column 4, lines 5-21, wherein Seo discloses “the record scheduler processing unit 70 activates simultaneously as the power of the digital TV is turned on. Namely, the record scheduler processing unit 70 stores data in a format according to a format conversion request by a user, at a reserved time”).

As to claims 3, and 10, Shin as modified, teaches wherein the processor is further configured to: obtain at least one file whose file converting is available among a plurality of files stored in the memory, identify a priority of the obtained at least one file, control the display to display the at least one file whose priority is highest among the obtained at least one file (See Seo, Figure 3 and column 2, lines 1-14; lines 24-44, wherein Seo discloses “storing in the record reservation list a reservation time and the storage format of the format conversion if the user accepts the reservation, and canceling the format conversion request if the user refuses the reservation.” Also see column 4, lines 5-21, wherein Seo discloses “the record scheduler processing unit 70 activates simultaneously as the power of the digital TV is turned on. Namely, the record scheduler processing unit 70 stores data in a format according to a format conversion request by a user, at a reserved time”); receive an input selecting one file among the displayed at least one file, and control the display to display a file converting scheme list corresponding to the input (See Seo, column 4, lines 5-21, wherein Seo discloses “the record scheduler processing unit 70 activates simultaneously as the power of the digital TV is turned on. Namely, the record scheduler processing unit 70 stores data in a format according to a format conversion request by a user, at a reserved time”).

As to claim 8, Shin teaches an operation method of an electronic device for securing a storage space, the method comprising: 
identifying a residual level of a storage space of a memory of the electronic device (See Shin, column 7, lines 22-37, wherein Shin discloses “determining whether a residual storage 25 space of a data storage region of the portable terminal is equal to or less than a predetermined threshold value”), based on at least one of a predefined period, receiving a user input, installing an application, and connecting the electronic device to a server (See Shin, column 7, lines 16-48, wherein Shin teaches “the display unit 130 may display various screens in use of the portable terminal 100 such as a home screen, a menu screen, a message composition screen, a phonebook screen, a webpage screen, and the like…the display unit 130 may display an execution screen of application capable of commanding data storage, a still or motion picture capturing screen, an execution screen of a data download application, an execution screen of a data movement/copy application, and the like under the control of the control unit 110. The display unit 130 may also display a residual storage space shortage alarm message and a new data storage completion notification message”), in response to the residual level of the storage space of the memory being less than a predefined threshold value (See Shin, column 2, lines 22-37, wherein Shin discloses “when the residual storage space is equal to or less than the threshold value, a packet data protocol context activation procedure, determining whether a new data save command is detected, storing, when the new data save command is detected, the new data in the residual storage space, and increasing the residual storage space to be equal to or greater than the threshold value by at least one of deleting synchronization-complete data among synchronization-enabled data stored in the portable terminal and transferring synchronization-incomplete data to a predetermined synchronization service server”), displaying a screen showing a storage space deficiency state, wherein the screen comprises an object receiving a first input for applying a storage space securing function (See Shin, column 7, lines 16-48, wherein Shin teaches “the display unit 130 may display an execution screen of application capable of commanding data storage, a still or motion picture capturing screen, an execution screen of a data download application, an execution screen of a data movement/copy application, and the like under the control of the control unit 110. The display unit 130 may also display a residual storage space shortage alarm message and a new data storage completion notification message”).
Shin does not explicitly teach in response to receiving the first input for the object, displaying at least one file whose file converting is available among a plurality of files stored in the memory; receiving a second input selecting one file among the displayed at least one file; displaying a file converting scheme list comprising a plurality of file converting schemes corresponding to the selected file; selecting two or more file converting schemes among the plurality of file converting schemes, based on a third input; and performing file converting for the selected file, based on the selected file converting schemes.
Seo teaches apparatus and method of converting audio/video data storage format in digital television receiver (See abstract), in which he teaches in response to receiving the first input for the object, displaying at least one file whose file converting is available among a plurality of files stored in the memory; receiving a second input selecting one file among the displayed at least one file; displaying a file converting scheme list comprising a plurality of file converting schemes corresponding to the selected file; selecting two or more file converting schemes among the plurality of file converting schemes, based on a third input; and performing file converting for the selected file, based on the selected file converting schemes (See Seo, Figure 3 and column 2, lines 1-14; lines 24-44; column 4, lines 22-44, wherein Seo discloses “converting a format of the restored data in accordance with a storage format specified in a record reservation list, and compressing the format-converted data; and a record scheduler processing unit for controlling the format converting unit in accordance with a user request and pre-stored format converting information”).
Shin and Seo are from the analogous art of storage capacity/storage management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Shin and Seo to have combined Shin and Seo. The motivation to combine Shin and Seo is to provide a more efficient method of converting data to secure more storage space (See Seo, column 1, lines 48-61). Therefore, it would have been obvious to one skilled in the art to combine Shin and Seo.

9.	Claims 4-5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Patent No. 9,894,132), in view of Seo (U.S. Patent No. 6,798,980), in further view of Cudak et al. (U.S. Patent Application Publication No. 2014/0032833).
As to claims 4, and 11, Shin as modified, still does not teach priority, based on at least one of a size of the obtained at least one file, a storage date, and/or a running count.  
Cudak et al. teaches Dynamic disk space management in a file system (See abstract), in which he teaches priority, based on at least one of a size of the obtained at least one file, a storage date, and/or a running count (See Cudak et al., paragraphs 5, 16-21, wherein Cudak discloses a disk utilization manager that uses a file prioritization module to prioritize the files and wherein prioritization comprises of criteria such as the size of the file).
Shin as modified and Cudak et al. are from the analogous art of disk/storage management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Shin as modified and Cudak et al. to have combined Shin as modified and Cudak et al.. The motivation to combine Shin as modified and Cudak et al. is to provide better and efficient disk space usage or maintain orderly file and data organization during use (See Cudak et al., paragraphs 4-5). Therefore, it would have been obvious to one skilled in the art to combine Shin as modified and Cudak et al..

As to claims 5 and 12, Shin as modified, teaches wherein the processor is further configured to: determine a file converting result expected value, based on the selected file and the selected file converting schemes, and control the display to display the file converting result expected value (See Seo, Figure 3 and column 2, lines 1-14; lines 24-44; column 4, lines 22-44, wherein Seo discloses “converting a format of the restored data in accordance with a storage format specified in a record reservation list, and compressing the format-converted data; and a record scheduler processing unit for controlling the format converting unit in accordance with a user request and pre-stored format converting information”).  

10.	Claims 6-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Patent No. 9,894,132), in view of Seo (U.S. Patent No. 6,798,980), in further view of Cudak et al. (U.S. Patent Application Publication No. 2014/0032833), in further view of Lee et al. (U.S. Patent Application Publication No. 2014/0068015).
As to claims 6 and 13, Shin as modified, does not explicitly teach control the display to display a thumbnail of the file corresponding to the input.
Lee et al. teaches method and apparatus for providing and receiving contents via network, method and apparatus for backing up data via network, backup data providing device, and backup system (See abstract), in which he teaches control the display to display a thumbnail of the file corresponding to the input (See Lee et al., paragraphs 62, 95, 106, 166, wherein Lee discloses “the data conversion unit 2230 may convert the original image data to thumbnail images”).
Shin and Lee et al. are from the analogous art of storage capacity/storage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Shin and Lee et al. to have combined Shin and Lee et al..  The motivation to combine Shin and Lee et al. is to more efficient ways to store sizable data in limited storage capacity devices (See Lee et al., paragraph 9).  Therefore, it would have been obvious to one skilled in the art to combine Shin and Lee et al..

As to claims 7, and 14, Shin as modified, teaches wherein the processor is further configured to store, in the memory, metadata about a file of which the file converting has been performed, and wherein the metadata corresponds to metadata for restoring the file of which the file converting has been performed (See Lee et al., paragraphs 13-16, wherein Lee teaches generating metadata including location information of the storage device in which the original contents are stored,” wherein “original contents” is read on “restoring the file” metadata).  

Response to Arguments
11. 	Applicant's arguments filed on 11/24/2021, with respect to the rejected claims have been fully considered but they are not found to be persuasive:
In response to applicants’ arguments regarding “Applicant submit that Shin and Seo fail to disclose or render obvious ‘identify a residual level of a storage space of the memory based on at least one of a predefined period, receiving a user input, installing an application, and connecting the electronic device to a server,’ as presently recited in independent claim 1…Shin, at most, describes determining whether a residual storage space of a data storage region of the portable terminal is equal to or less than a predetermined  threshold value. This fails to disclose or suggest at least ‘identify a residual level of a storage space of the memory based on at least one of a predefined period, receiving a user input, installing an application, and connecting the electronic device to a server,’ as presently recited in independent claim 1,” the arguments have been fully considered but are not found to be persuasive. Shin teaches “the display unit 130 may display an execution screen of application capable of commanding data storage, a still or motion picture capturing screen, an execution screen of a data download application, an execution screen of a data movement/copy application, and the like under the control of the control unit 110. The display unit 130 may also display a residual storage space shortage alarm message and a new data storage completion notification message” (See Shin, column 7, lines 16-48). Therefore, the office believes that Shin does disclose the new limitations of “identify a residual level of a storage space of the memory based on at least one of a predefined period, receiving a user input, installing an application, and connecting the electronic device to a server,” as claimed in independent claims 1 and 8.
In response to applicants’ arguments regarding “Applicant submits that Shin and Seo fail to disclose or render obvious ‘control the display to display a screen showing a storage space deficiency state, wherein the screen comprises an object receiving a first input for applying a storage space securing function,’ ‘in response to receiving the first input for the object, control the display to display at least one file whose file converting is available among a plurality of files stored in the memory,’ ‘receive a second input selecting one file among the displayed at least one file,’ ‘control the display to display a file converting scheme list comprising a plurality of file converting schemes corresponding to the selected file,’ ‘select two or more file converting schemes among the plurality of file converting schemes, based on a third input,’ and ‘perform file converting for the selected file, based on the selected file converting schemes,’ as presently recited in independent claim 1,” the arguments have been fully considered but are not found to be persuasive. First the “third input” is vague and indefinite and has been rejected under 112. Secondly, Shin in view of Seo teaches “converting a format of the restored data in accordance with a storage format specified in a record reservation list, and compressing the format-converted data; and a record scheduler processing unit for controlling the format converting unit in accordance with a user request and pre-stored format converting information” (See Seo, Figure 3 and column 2, lines 1-14; lines 24-44; column 4, lines 22-44). Shin in view of Seo also teaches and discloses “Depending upon the user input received by the remote control unit 73, one of a request for ‘storage format conversion,’ ‘cancellation of reserved storage format conversion,’ or ‘cancellation of storage format conversion’ is executed (step S2). Here, a selection may be made directly through a pre-assigned input button attached to a remote control pad or through a menu on an electronic program guide (EPG) program of the digital TV… If a ‘storage format conversion’ is requested, the record reservation list stored in the record scheduler 72 may be viewed and a program to be converted may be selected by a user through a menu screen (step S4). If either a format conversion of a new program is selected or a new storage format of a program existing in the reservation list is designated by a user input, a storage format determining menu is displayed (step S6). The storage format determining menu may include selections corresponding to a ‘simple storage format conversion,’ a ‘picture quality change,’ and ‘default change picture quality selection’ and the file storage format is designated by a selection through the menu. The operation according to the selection from the storage format determining menu is as follows” (See Seo, column 4, lines 8-21 and column 4, line 54-column 5, line 5). Seo discloses “‘control the display to display a file converting scheme list comprising a plurality of file converting schemes corresponding to the selected file,’ ‘select two or more file converting schemes among the plurality of file converting schemes,’” by disclosing a program to be converted may be selected by a user through a menu screen (step S4). If either a format conversion of a new program is selected or a new storage format of a program existing in the reservation list is designated by a user input.” Therefore, the office believes that Shin in view of Seo does disclose the limitations as written.
In response to applicants’ arguments regarding “Shin and Seo, separately and in combination, fail to teach or suggest, inter alia, ‘wherein the processor is configured to: identify a residual level of a storage space of the memory based on at least one of a predefined period, receiving a user input, installing an application, and connecting the electronic device to a server, in response to the residual level of the storage space of the memory being less than a predefined threshold value, control the display to display a screen showing a storage space deficiency state, wherein the screen comprises an object receiving a first input for applying a storage space securing function, in response to receiving the first input for the object, control the display to display at least one file whose file converting is available among a plurality of files stored in the memory, receive a second input selecting one file among the displayed at least one file, control the display to display a file converting scheme list comprising a plurality of file converting schemes corresponding to the selected file, select two or more file converting schemes among the plurality of file converting schemes, based on a third input, and perform file converting for the selected file, based on the selected file converting schemes,’ as presently recited in independent claim 1, and as similarly recited in independent claims 8,” the arguments have been fully considered but are not found to be persuasive. See the arguments above in regards to claim 1.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/24/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164